MEMORANDUM **
Devario Christopher Tidwell appeals the 240-month sentence imposed following his guilty plea to one count of armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d), and one count of using a firearm during a crime of violence, in violation of § 924(c). We have jurisdiction pursuant 18 U.S.C. § 3742, and we affirm.
Tidwell contends that the district court erred in its determination that he was a career criminal offender under U.S.S.G. § 4B1.1 because his prior California state conviction for grand theft under CaLPenal Code § 487.2 is not a “crime of violence.” As conceded by Tidwell, this argument is controlled by this court’s decision in United States v. Wofford, 122 F.3d 787, 793-94 (9th Cir.1997) (holding a conviction for grand theft under Cal.Penal Code § 487.2 is a violent felony since it “involves conduct that presents a serious potential risk of physical injury to another”). See also § 4B1.2 (defining a “crime of violence” as an offense punishable by an imprisonment term exceeding one year, that “involves conduct that presents a serious potential risk of injury to another”). Accordingly, we affirm the sentence imposed by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. Rule 36-3.